Title: From Alexander Hamilton to William C. Bentley, 13 November 1799
From: Hamilton, Alexander
To: Bentley, William C.


          
            Sir,
            N Yk. Nov. 13th. 99
          
          I have received your letter of the sixth instant.
          Mess Beale and Simmons have been mentioned to the Secretary of War as the persons recommended proposed by you, and it is therefore too late to recommend Mr. Thoms for the post of Cadet in your regiment.
          With respect to the vacancy in the eighth regiment, as you have written to Col. Parker, I shall wait for his communication on the Subject—
          With g
          Col Bentley
        